Samson Pharmaceuticals, Inc.

Manufacturing Agreement




This contract is made effective as of May 8, 2014 by and between Petlife
Corporation / Sebastian Serrell-Watts and Samson Pharmaceuticals Inc. / Jay
Kassir.




Purpose of contract: Samson Pharmaceuticals Inc. is in the business of private
label liquid filling manufacturing, FDA licensed and registered. Samson
Pharmaceuticals Inc. agrees to produce oral solution products for Petlife
Corporation.




Manufactured Items: Samson Pharmaceutical agrees to prepare final mixture from
compound, and then label and package "Escozine for Pets" oral solutions, ready
to batch. Petlife will provide premixed raw materials ready to batch. Samson
Pharmaceuticals Inc. will conduct all required testing which Petlife will be
invoiced for.




Title/Risk of Loss: Petlife shall pay reasonable shipping costs in accordance
with its shipping instructions but Samson Pharmaceuticals Inc. shall be
responsible for packaging, shipping and safe delivery and shall bear all risk of
damage or loss until the purchase order products are delivered to Petlife
address.

Payment: Payment shall be made to Samson Pharmaceuticals Inc.

Delivery: Time is of the essence in the performance of this contract.

Applicable law: This contract shall be governed by the law of the state of
California.

Signatures: This contract shall be signed on behalf on behalf of Petlife by
Sebastian Serrell-Watts and on behalf of Samson Pharmaceuticals Inc. by Jay
Kassir







/s/ Sebastian Serrell-Watts

/s/ Jay Kassir

Sebastian Serrell-Watts

Jay Kassir






Date:

Date:












































































































































































































































































































































































